DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 17-18, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0272757 A1 (“Xu”) in view of US 2019/0141318 A1 (“Li”).
Regarding claim 1, Xu discloses a method of decoding an image, the method comprising:  deriving an intra prediction mode for a current block (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least the intra prediction mode for a current block, e.g. see at least paragraphs [0078]-[0079]); deriving a reference sample for the current block (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least reference pixel set selection information for a current block, e.g. see at least paragraphs [0078]-[0079]); and performing intra prediction on the current block by using the derived reference sample (e.g. see intra prediction module 512 generates the intra predictor of the current block according to the selected reference pixel, e.g. see at least paragraphs [0075], [0080]), wherein the reference sample is included in a reference sample line, and wherein the reference sample line is derived based on any one sample line among a plurality of neighboring sample lines of the current block (e.g. see Fig. 2 shows a diagram illustrating selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets 222[1]-222[M] adjacent to an 
Although Xu discloses wherein the reference sample is derived, it is noted Xu differs from the present invention in that it fails to particularly disclose wherein the reference sample is derived by performing filtering only in case that the reference sample is derived based on a sample line closest to the current block among the plurality of sample lines.  Li however, teaches wherein the reference sample is derived by performing filtering only in case that the reference sample is derived based on a sample line closest to the current block among the plurality of sample lines (e.g. see reference sample values filtered using adaptive, direction-dependent filtering part of an adjacent reference line, e.g. see paragraph [0372], e.g. see position D is filtered in Fig. 41).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Li before him/her, to modify the method and apparatus of video coding of Xu with Li in order to provide reference sample values that provide more effective intra-picture prediction. 
Regarding claim 15, Xu discloses a method of encoding an image, the method comprising: deriving an intra prediction mode for a current block (e.g. see intra prediction mode for a current block, e.g. see at least paragraphs [0090]-[0091]); deriving a reference sample for the current block (e.g. see reference pixel sets for a current block, e.g. see at least paragraphs [0090]-[0091]); and performing intra prediction on the current block by using the derived reference sample (e.g. see generate the intra predictor of the current block according to selected reference pixel sets, e.g. see at least paragraphs [0090]-[0091]), wherein the reference sample is included in a reference sample line, andPage 2 of 4U.S. Serial No.: 16/766,611PATENT DOCKET: PA4223-0wherein the reference sample line is derived based on any one sample line among a plurality of neighboring sample lines of the current block (e.g. see Fig. 2 shows a diagram illustrating selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets 222[1]-222[M] adjacent to an upper edge 212 of a current block 210 and selecting at least one vertical reference pixel set from a second plurality of candidate neighboring pixel set 224[1]-224[N] adjacent to a left edge 214 of the current block 210, e.g. see at least paragraph [0039]).  

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Li before him/her, to modify the method and apparatus of video coding of Xu with Li in order to provide reference sample values that provide more effective intra-picture prediction. 
Regarding claim 17, Xu further discloses wherein the reference sample line is derived based on a reference sample line indicator obtained from a bitstream (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least reference pixel set selection information indicating which one(s) of neighboring candidate pixel sets are to be selected, e.g. see at least paragraphs [0078]-[0079]).  
Regarding claim 18, Xu further discloses wherein the reference sample line indicator indicates which of the plurality of sample lines is a reference sample line (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least reference pixel set selection information indicating which one(s) of neighboring candidate pixel sets are to be selected, e.g. see at least paragraphs [0078]-[0079]).  
Regarding claim 22, although Xu discloses the reference sample, it is noted Xu differs from the present invention in that it fails to particularly disclose when the reference sample corresponds to a predetermined position, the reference sample is derived by padding a sample adjacent to the predetermined position without determining availability of the block at the predetermined position.  Li however, teaches when the reference sample corresponds to a predetermined position (e.g. see unavailable at a given position (e.g. outside a picture/slice boundary, not reconstructed yet, constrained to 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Li before him/her, to modify the method and apparatus of video coding of Xu with Li in order to replace unavailable sample values in a reference line with available actual reference sample values along an intra-picture prediction direction. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Li in further view of US 2012/0170648 A1 (“Chen”).
Regarding claim 16, although Xu in view of Li teaches a bitstream generated by a method of encoding an image, the method including: deriving an intra prediction mode for a current block; deriving a reference sample for the current block; and performing intra prediction on the current block by using the derived reference sample, wherein the reference sample is included in a reference sample line, and wherein the reference sample line is derived based on any one sample line among a plurality of neighboring sample lines of the current block, wherein the reference sample is derived by performing filtering only in case that the reference sample is derived based on a sample line closest to the current block (e.g. see mapping for claim 15)
, it is noted Xu differs from the present invention in that it fails to particularly disclose a non-transitory storage medium storing the bitstream generated by the method of encoding the image. Chen however, teaches a non-transitory storage medium storing a bitstream generated by a method of encoding an image (e.g. see the generated bitstream stored on a computer-readable medium for future use by a decoder (e.g., DVD, Blu-ray), e.g. see at least paragraph [0158]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu, Li and Chen . 
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Li in further view of US 2019/0200011 A1 (“Yoo”). 
Regarding claim 19, although Xu discloses wherein the reference sample line is derived based on an upper boundary of the current block (e.g. see Fig. 2 shows a diagram illustrating selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets 222[1]-222[M] adjacent to an upper edge 212 of a current block 210), it is noted Xu differs from the present invention in that it fails to particularly disclose wherein the reference sample line is derived based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block. Yoo however, teaches wherein the reference sample line is derived based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block (e.g. see Fig. 4 showing that upper boundary of prediction unit 2Nx2N, i.e. a current block, corresponds to upper boundary of CU 2Nx2N; thus, the reference sample line for intra prediction, as disclosed by Yoo, will start at the upper boundary of CU 2Nx2N; however, the upper boundary of a prediction unit NxN will not always correspond to the upper boundary of CU 2Nx2N, and therefore, the reference sample line will be different compared to when the prediction unit is 2Nx2N, e.g. see at least paragraphs [0101]-[0103]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu, Li and Yoo before him/her, to incorporate Yoo into the method and apparatus of video coding of Xu as modified by Li in order to conform to HEVC partitioning/splitting standard.  
Regarding claim 20, although Xu discloses wherein the reference sample line is derived based on a sample line closest to the current block (e.g. see the reference pixel set that is closest to the corresponding edge 222[1] in Fig. 2 corresponding to the upper edge 212 may be used by default, e.g. see at least paragraph [0041]), it is noted Xu differs from the present invention in that it fails to particularly disclose when an upper boundary of the current block corresponds to a boundary of a coding tree block. Yoo however, teaches when an upper boundary of the current block corresponds to a boundary of a coding tree block (e.g. see Fig. 4 showing that when a prediction unit has a size of 2Nx2N, the upper 
Regarding claim 21, although Xu discloses wherein the reference sample line indicator is not obtained from the bitstream and is set to a predetermined value (e.g. see to automatically use the reference pixel set that is closest to the corresponding edge… there would be no need to signal which reference pixel set(s) to be selected, e.g. see at least paragraph [0059]), it is noted Xu differs from the present invention in that it fails to particularly disclose when an upper boundary of the current block corresponds to a boundary of a coding tree block. Yoo however, teaches when an upper boundary of the current block corresponds to a boundary of a coding tree block (e.g. see Fig. 4 showing that when a prediction unit has a size of 2Nx2N, the upper boundary of the prediction unit, i.e. a current block, corresponds to upper boundary of CU 2Nx2N; thus, when the corresponding upper edge of the CU is less than the predetermined number of pixels as disclosed by Xu, the reference pixel set that is closest to the upper edge of the CU may be used by default). The motivation above in the rejection of claim 19 applies here. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Li in further view of US 9374578 B1 (“Mukherjee”) and US 2012/0082222 A1 (“Wang”).
Regarding claim 23, although Xu discloses the current block is intra or inter predicted (e.g. see at least paragraph [0004]), it is noted Xu differs from the present invention in that it fails to particularly disclose when the current block is a combined prediction of intra prediction and inter prediction, the intra prediction mode for the current block is fixed to a planar mode. Mukherjee however, teaches when the current block is a combined prediction of intra prediction and inter prediction, the intra prediction mode for the current block is fixed to a mode (e.g. see inter and intra blocks are combined based on the identified intra prediction mode based on identified block size as illustrated in Fig. 7, e.g. see 722, e.g. see at least col. 15, ll. 11-26), and further, Wang teaches fixed to a planar mode (e.g. see if CU prediction type is 2Nx2N, plane intra-prediction mode is made available at 234 in Fig. 8, e.g. see at least paragraphs 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu, Li, Mukherjee and Wang before him/her, to incorporate Mukherjee and Wang into the method and apparatus of video coding of Xu as modified by Li in order to provide greater compression while maintaining the quality of the decoded video stream and effectively making certain intra-prediction modes available. 
Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
Applicant asserts on pages 9-11 of the Remarks that Li does not disclose "wherein the reference sample is derived by performing filtering only in case that the reference sample is derived based on a sample line closest to the current block" because Li merely discloses "filtering the reference sample value depending on reference sample values which are in different reference sample lines." 
However, the examiner respectfully disagrees. The adaptive, direction-dependent filtering shown in Fig. 41 of Li clearly illustrates to derive a reference sample at position D by filtering the reference sample at position D, which is located on a reference line closest to the current block, by applying weights at positions A, B, C and D (e.g., using weights 1, 2, 4, and 8 respectively) where the weight is highest for a position to be filtered (position D in Fig. 41), see paragraph [0369]. Thus, the derived reference sample is “based on a sample line closest to the current block” because the derived reference sample is derived using the reference at position D, i.e., weighted, that is closest to the current block. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the filtering is performed only using the reference samples included in only one reference sample line which is closest to the current block”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least these reasons above, the argument is not persuasive.  The claim limitations remain unpatentable over the cited prior art in the broadest reasonable sense.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., US 2013/0128961 A1, discloses a method of decoding moving pictures in intra prediction
Lim et al., US 2011/0293001 A1, discloses a new planar prediction mode
Lee et al., US 2016/0156932 A1, discloses an intra scene prediction method of depth image for interlayer video decoding and encoding apparatus and method
Liu et al., US 2018/0352222 A1, discloses an intra prediction using unequal weight planar prediction
Liu et al., US 2019/0110052 A1, discloses a bidirectional intra prediction
Liu et al., US 2019/0020888 A1, discloses a compound intra prediction for video coding
Heo et al., US 2020/0228831 A1, discloses an intra prediction mode based image processing method, and apparatus therefor
Ye, US 2020/0045322 A1, discloses a method and apparatus for intra chroma coding in image and video coding
Lee, US 2019/0104304 A1, discloses a method and apparatus for processing intra-prediction-based video signal
Yie et al., US 2013/0108182 A1, discloses an apparatus and method for encoding/decoding images for intra-prediction coding

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485